                                                                                 FILED
                                                                      CLERK, U.S. DI;~TRICT COURT



                                                                            APB ~' 9 2020
                                                                    CENTRAL DI$~,RICT OF CALIFGRP




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                      CASE NUMBER


                             v.
                                                    PLAINTIFF
                                                                          ~~:~~~~ -~~~~  ``



 C\~~S~ c `~                                                        ORDER OF TEMPORARY DETENTION
        ` ""\~~~~f'—                                                  PENDING HEARING PURSUANT
                                              DEr~rrDAtv~r(s).           TO BAIL REFORM ACT

                                                                             l~
     Upon motion of                 ~~                               ,IT I ORDERED that a detention hearing
is set for                                                        ~~ ,at        ~./ ❑p.m.before the
Honorable                                                            ,' ourtroom 7~d

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                      (Other ct~.stodial officer)

                                                                                              rr`




Dated:         ~/~~~'                                                                 i
                                                    U.S. District Ju ge   agistrate Judge




                  ORDER OF'I'EMPORARY DETENTION PF.NDINC HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                            Page I of
